WALLACE, JUDGE:
Purchase Order No. 8141 in the amount of $8,175.00 was issued February 9, 1978, to the claimant to do certain work for the respondent in a laboratory at 1201 Greenbrier Street in Charleston, West Virginia. The contract was accepted by the Department of Finance & Administration on March 14. Some two months after the claimant commenced preliminary work on the contract, the respondent cancelled the contract because the location of the laboratory was to be changed for fire safety reasons.
The claimant filed its claim in the amount of $1,397.50 for the cost of equipment, labor, and overhead incurred prior to *294the cancellation of the contract. The claim consists of $800.00 for an electrical panel and parts; ten hours for labor at $19.75 per hour, totalling $197.50; and $400.00 for insurance, overhead, and taxes.
The respondent admitted that the purchase order was issued, but demanded proof of the value of goods and services performed.
Invoices and time records were introduced which substantiated the cost of material and labor, but the evidence was not sufficient to establish the $400.00 claimed for insurance, overhead, and taxes.
The record indicates that the panel and parts could not be returned and that there was no known market for resale.
Accordingly, the Court finds that the claimant is entitled to recover the $997.50 expended for the panel, parts, and labor.
Award of $997.50.